DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5 -6, 14-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 10, it is not clear how the second elastic structure can include a third and fourth spring elements when there is no claiming a first and second spring elements for the second elastic structure beforehand.  It appears the phrase “a third and fourth spring elements should be changed to -- a first and second spring elements --.
In claim 6, line 2, it is not clear how the second elastic structure can include a fifth and sixth spring elements when there is no claiming a first and second spring elements for the second elastic structure beforehand.  It appears the phrase “a third and fourth spring elements should be changed to -- a third and fourth spring elements --.
In claim 14, line 10, it is not clear how the second elastic structure can include a third and fourth spring elements when there is no claiming a first and second spring elements for the 
In claim 15, line 2, it is not clear how the second elastic structure can include a fifth and sixth spring elements when there is no claiming a first and second spring elements for the second elastic structure beforehand.  It appears the phrase “a third and fourth spring elements should be changed to -- a third and fourth spring elements --.
In claim 18, line 12, it is not clear how the second elastic structure can include a third and fourth spring elements when there is no claiming a first and second spring elements for the second elastic structure beforehand.  It appears the phrase “a third and fourth spring elements should be changed to -- a first and second spring elements --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 4-5, 7, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0084872 (Naumann).
With regards to claim 4, Naumann discloses a three-axis MEMS comprising, as illustrated in Figures 1-6, a MEMS inertial sensor 200 comprising an inertial structure 202,204 that includes a first inertial mass 202 of semiconductor material and a second inertial mass 204 of semiconductor material (paragraph [0023]); the first inertial mass 202 and the second inertial mass 204 are each frame-shaped such that the second inertial mass 204 surrounds the first inertial mass 202 (as observed in Figure 2A); a first elastic structure 206 (e.g. top right-hand 
	With regards to claim 5, Neumann further discloses the first inertial mass 202 and the second inertial mass 204 are substantially rectangular (as observed in Figure 2A); the first inertial mass 202 having a third side (e.g. top side in Figure 2A) and a fourth side (e.g. bottom side in Figure 2A) opposite to each other; the first elastic structure 206 includes first and second spring elements 206, each with folded shape, extending between the third and fourth sides of the first inertial mass; the second elastic structure 210 includes third and fourth spring elements (e.g. right side 210 and left side 210 in Figure 2A); the third spring element 210 extending between a first internal side (e.g. right side) of the second inertial mass 204 and the first side of the first inertial mass (as observed in Figure 2A); the fourth spring element 210 extending between a second internal side (e.g. left side) of the second inertial mass 204 and the second side of the first inertial mass (as observed in Figure 2A).
	With regards to claim 7, Neumann further discloses the first and second stop elements 225 each having a first face arranged at a first distance from the first inertial mass 202 and each 
With regards to claim 17, Naumann discloses a three-axis MEMS comprising, as illustrated in Figures 1-6, a MEMS inertial sensor 200 comprising a first inertial mass 202 that includes a first frame that completely laterally encloses a first opening (as observed in Figure 2A); a supporting structure 201 (e.g. substrate) positioned in the first opening; a first elastic structure 206 (e.g. top right-hand side translator spring element 206 is considered this first elastic structure in Figure 2A) elastically coupling the first inertial mass to the supporting structure and configured to enable a movement of the first inertial mass along a sensing axis; a second inertial mass 204 that includes a second frame that laterally encloses a second opening such that the first inertial mass and supporting structure being positioned in the second opening; a second elastic structure 210 (e.g. right-hand side spring element 210) elastically coupling the first and second inertial masses 202,204 and configured to enable a movement of the second inertial mass along the sensing axis; a first stop element 225, being generally rectangular, positioned in a first recess of the second frame; the first stop 225 element being between a first side (e.g. right side in Figure 2A) of the first frame 202 and a first side (e.g. left side in Figure 2A) of the second frame 204 (as observed in Figure 2A).  (See, paragraphs [0013] to [0061]).
With regards to claim 20, Neumann further discloses an electrode 220,222 capacitively coupled to the first inertial mass and forming therewith a capacitor having a capacitance that is a function of the quantity to be detected.  (See, paragraph [0022]; as observed in Figures 2A,2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claims 1-3, 6, 8-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0084872 (Naumann) in view of U.S. Patent Application Publication 2017/0082519 (Blomqvist et al.).
With regards to claim 1, Naumann discloses a three-axis MEMS comprising, as illustrated in Figures 1-6, a MEMS inertial sensor 200 comprising a supporting structure 201 (e.g. substrate); an inertial structure 202,204 having a main extension (e.g. along the x-axis) in a plane (e.g. xy-plane); a first elastic structure 206 (e.g. top right-hand side translator spring element 206 is considered this first elastic structure in Figure 2A) elastically coupling the inertial structure to the supporting structure (paragraph [0024]); the inertial structure 202,204 includes a first inertial mass of semiconductor material 202 and a second inertial mass of semiconductor material 204 (paragraph [0023]); the first inertial mass 202 being between the second inertial mass 204 and the supporting structure 201; a second elastic structure 210 (e.g. right-hand side spring element 210) coupled between the first and second inertial masses 202,204; a stop structure 225 (e.g. stops) having a first stop element 225 (e.g. top right-hand side stop 225 is considered this first stop element in Figure 2A) and a second stop element 225 (e.g. bottom right-hand side stop 225 is considered this second stop element in Figure 2A) between the first and second inertial masses 202,204 (as observed in Figure 2A); the second elastic structure 210 being between the first stop element 225 and the second stop element 225 (as observed in Figure 2A); the first elastic structure 206 has a first elastic constant and the second elastic structure 210 has a second elastic constant (paragraphs [0018],[0032]).  (See, paragraphs [0013] to [0061]).
	The only difference between the prior art and the claimed invention is the first elastic constant being lower than the second elastic constant.

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the concept of the first elastic constant being lower than the second elastic constant as suggested by Blomqvist et al. to the system of Naumann to prevent the risk of damaging the stop structure by reducing the speed of movement of the inertial structure due to the stiffness of the first and second elastic structures.  (See, paragraph [0058] of Blomqvist et al.).  
At the same time, to have different elastic constant for the elastic structures to provide different stiffness to control and compensate for moments of the inertial structure is taught by Neumann in paragraph [0018]; hence, to have set structural characteristics and parameters for the elastic constants as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before 
	With regards to claim 2, Neumann further discloses an electrode 220,222 capacitively coupled to the first inertial mass 202.  (See, paragraph [0022]; as observed in Figures 2A,2B).
	With regards to claim 3, Neumann further discloses the first inertial mass 202 is frame-shaped and has an opening surrounding the electrode 220,222.  (See, as observed in Figures 2A,2B).
With regards to claim 6, the references do not disclose the structural parameters as in the claim.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability arranging and positioning the second elastic structure further comprises fifth and sixth spring elements; the fifth spring element extending first side of the first inertial mass to a central portion of the first internal side of the second inertial mass; the sixth spring element extending from the second side of the first inertial mass to a central portion of the second internal side of the second inertial mass, as presently claimed since this is consider to have been a matter of choice possibilities since positioning of the spring elements between particular sides and locations of the frames is a constructional detail and/or arbitrary choice, which may be implemented in various ways by the person skilled in the art without exercising inventive activity without departing from the scope of the invention.
With regards to claim 8, Blomqvist, modifying Neumann, further discloses a third elastic structure 110b between the first and second stop elements and adjacent to the second elastic structure; a third inertial mass 101b elastically coupled to the first inertial mass 101a by the third elastic structure.  (See, as observed in Figure 1).
	With regards to claim 9, Blomqvist, modifying Neumann, further discloses a third elastic structure 110c between the first and second stop elements; a third inertial mass 101b elastically 
	With regards to claim 10, Blomqvist, modifying Neumann, further discloses a fourth elastic structure 110d between a third and fourth stop element; a fourth inertial mass 102c elastically coupled to the third inertial mass 101b by the fourth elastic structure.  (See, as observed in Figure 2).
	With regards to claim 11, Neumann further discloses the MEMS inertial sensor 200 is a MEMS accelerometer configured to detect an acceleration directed along a sensing axis.  (See, paragraph [0022]).
	With regards to claim 12, the claim is commensurate in scope with the above claim 1
and is rejected for the same reasons as set forth above. At the same time, Neumann further discloses an electronic device having typical electronic structure, ASIC, microprocessor, memory, I/O (paragraphs [0004],[0043]).
	With regards to claims 13-16, the claims are commensurate in scope with the above claims 4,5,6,9,10 and are rejected for the same reasons as set forth above.
With regards to claims 18-19, the claims are commensurate in scope with the above claims 5,7 and are rejected for the same reasons as set forth above.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 







/HELEN C KWOK/Primary Examiner, Art Unit 2861